Citation Nr: 0516199	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1942, and from March to November 1945.  He was held as a 
prisoner of war (POW) from April to August 1942.  He died on 
November [redacted], 1982.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran was held as a POW for more than 30 
consecutive days from April to August 1942.

2.  The medical evidence establishes that the veteran died on 
November [redacted], 1982 due to cardiac arrest, severe hypertension, 
and cerebrovascular accident.


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307(a)(5), 3.309(c)(1), 3.312 (2004); see 69 
Fed.Reg. 194 (Oct. 7, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, based on 
the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
appellant regarding her claim is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

For a veteran who was held in captivity as a POW; 
atherosclerotic heart disease, hypertensive vascular disease, 
hypertensive heart disease, myocardial infarction, congestive 
heart failure, arrhythmia, and stroke (and its complications) 
shall be found service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active military service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c)(1); see 69 Fed.Reg. 194 (Oct. 7, 
2004) (Final interim rule that added heart disease and stroke 
to the list of diseases presumed to be related to POW 
captivity.)  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appropriate U. S. service department has confirmed that 
the veteran was held as a POW from April to August 1942.  His 
death certificate confirms that the causes of his death in 
November 1982 were cardiac arrest, severe hypertension, and 
cerebrovascular accident.  Obviously, the veteran incurred a 
stroke in November 1982 that either caused or 
substantially/materially led to his death.  Under the 
presumptive service connection provisions discussed above, 
the Board must grant entitlement to service connection for 
the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


